UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-529



In Re: DOUGLAS ROSS, a/k/a Jabari Zakiya,

                                                         Petitioner.



       On Petition for Writ of Mandamus. (CA-96-744-JFM)


Submitted:   June 20, 1996                  Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Douglas Ross, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Ross has filed a petition for a writ of mandamus seek-

ing an order directing the district court to convene a hearing on

why the Bureau of Prisons continues to incarcerate him after his

mandatory release date. Ross recently filed a habeas corpus action

in the district court challenging his allegedly illegal incarcer-
ation. We deny the petition.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811
F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the

relief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Ross has not made such a showing. Accordingly, although we
grant Ross's application to proceed in forma pauperis, we deny his

petition for a writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED

                                2